Citation Nr: 0808964	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  05-01 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The appellant was a member of the Colorado Army National 
Guard from May 1982 to December 2001; she served on active 
duty from June 1984 to August 1984.  She also had verified 
periods of active duty for training (ACDUTRA) in August 1986, 
from June 1982 to July 1982, in June 1993, in November 1993, 
in June 1996, in June 1998 and in June 1999 and various 
periods of inactive duty for training (INACDUTRA) until her 
retirement in December 2001.

This appeal to the Board of Veterans' Appeals (Board) arises 
from July 2003 and May 2006 rating decisions.

In the July 2003 rating decision, the RO, inter alia, denied 
service connection for right knee patellar femoral syndrome.  
The appellant filed a notice of disagreement (NOD) in 
November 2003.  The RO issued a statement of the case (SOC) 
in December 2004, and later that same month, the appellant 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals).  The RO issued supplemental SOCs 
(SSOCs) in June 2007 and July 2007, and two SSOCs in 
September 2007. 

In the May 2006 rating decision, the RO, inter alia, denied 
service connection for PTSD.  The following month, the 
appellant filed a notice of disagreement (NOD).  The RO 
issued an SOC in July 2007, and later that same month, the 
appellant filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals).  The RO issued an SSOC in 
September 2007.
 
In September 2007, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a copy 
of the transcript is in the record.  During the hearing and 
in a contemporaneously filed statement, the appellant 
indicated that she wished to withdraw from appeal her appeal 
with regard to service connection for PTSD.  

The Board's dismissal of the claim for service connection for 
PTSD is set forth below.  For the reasons expressed below, 
the appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant when further action, on her part, is required.


FINDING OF FACT

On September 13, 2007, prior to the promulgation of a 
decision in the appeal, the appellant and her representative 
requested withdrawal of the appeal with regard to the claim 
for service connection for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant, with regard to her claim for service connection 
for PTSD, are met.  38 U.S.C.A. § 7105(d)(5) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2007), the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn on the record during a 
hearing, and at any time prior to the promulgation of a 
decision in the appeal.  38 C.F.R. §§ 20.202, 20.204(b)(1), 
(3) (2007).  Withdrawal may be made by the appellant or by 
his or her authorized representative.  38 C.F.R. § 20.204(a) 
(2007).  

During the September 13, 2007 Board hearing and in a 
contemporaneously filed statement, the appellant and her 
representative requested withdrawal of the appeal as to the 
claim for entitlement to service connection for PTSD; hence, 
there remain no allegations of errors of fact or law for 
appellate consideration with respect to this matter.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to the claim for service connection for PTSD 
and it must be dismissed.


ORDER

The appeal as to the claim for service connection for PTSD is 
dismissed.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection  for  warranted.

During her testimony and in various statements, the appellant 
and her representative assert that service connection for her 
current right knee disability is warranted because it was 
incurred as a result of twisting her knee in a hole while on 
night maneuvers during ACDUTRA in June 1987.  Alternatively, 
they claim that, following surgery in May 1998 for an April 
1998 job-related injury and the denial of a request to 
perform home annual training (AT) in a controlled setting, 
with the exception of a 10-mile road march, the appellant was 
required to participate in all activities during a two-week 
period of ACDUTRA in June 1998, which, in turn, aggravated 
her existing right knee disability.

In this regard, the Board notes that service connection may 
be granted for a disability resulting from disease or injury 
incurred or aggravated during a veteran's active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  
The Board observes that, with respect to the appellant's Army 
National Guard service, the applicable laws and regulations 
permit service connection only for a disability resulting 
from disease or injury incurred in or aggravated coincident 
with ACDUTRA, or for disability resulting from injury during 
INACDUTRA.  See 38 U.S.C.A. § 101(22), (23), (24) (West 
2002); 38 C.F.R. § 3.6 (2007).  

Generally, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.306(a) (2007).  The underlying disorder, as opposed to the 
symptoms, must be shown to have worsened in order to find 
aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

The Board points out that RO, initially, denied the claim 
because there was no medical evidence showing that the 
appellant's diagnosed right knee patellar femoral syndrome 
was related to an injury while on ACDUTRA.  Subsequently, the 
RO also determined that there was no medical evidence to 
support the appellant's contention that her existing right 
knee disability was aggravated during ACDUTRA in June 1998, 
following May 1998 right knee surgery.  

The appellant's National Guard service personnel and 
treatment records confirm that she twisted her right knee on 
June 23, 1987 while on night maneuvers; and that she was 
placed on a physical profile from June 24th through June 30th, 
that she was subsequently treated at the Fitzsimons Army 
Medical Center, diagnosed with right medial hamstring strain, 
right adductor strain, and probable conversion disorder, and 
released to normal duty on July 1, 1987.  Later, National 
Guard examinations through January 1996 were silent as to any 
right knee disability.  Various private medical records show 
a history of a job-related right knee injury in April 1998, 
initially diagnosed as a chondral defect and possible loose 
body, right lateral femoral condyle, and followed by 
surgeries in May 1998 and February 1999.  Reports of a July 
2000 National Guard examination and a November 2000 Medical 
Evaluation Board examination reflect right anterior cruciate 
ligament (ACL) laxity and diagnosis of right knee traumatic 
arthritis, status post two arthroscopic surgeries.  The 
October 2002 VA examiner, who diagnosed the appellant with 
right knee patellar femoral syndrome, did not review the 
claims file nor offer an opinion as to the relationship, if 
any, between the appellant's right knee disability and her 
National Guard service.  

Given the above, the Board finds that a medical opinion 
explicitly addressing the medical relationship, if any, 
between any right knee disability found on examination and 
any incident of service (to include her periods of ACDUTRA 
and INACDUTRA)-that is supported by fully-stated rationale-
would be helpful in resolving the claim for service 
connection.  See 38 U.S.C.A. § 5103A (West 2002).  In 
rendering the requested opinion, the examiner should 
specifically address, inter alia, whether any pre-existing 
problem (i.e., one due to an April 1998 job-related injury) 
was aggravated during service, and whether any right knee 
disability is otherwise medically related to her National 
Guard service.  

Hence, the RO should arrange for the appellant to undergo VA 
orthopedic examination, by an appropriate physician, at a VA 
medical facility.  The appellant is hereby advised that 
failure to report to the scheduled examination, without good 
cause, may result in a denial of claim for service connection 
(as original claim will be considered on the basis of 
evidence of record).  See 38 C.F.R. § 3.655 (2007).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the appellant fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to her by the pertinent VA medical 
facility.

Prior to arranging for the appellant to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records from the 
Cheyenne, Wyoming and Denver, Colorado VA Medical Centers 
(VAMCs) and the Eastern Colorado VA Healthcare System.  The 
claims file currently includes treatment records dated from 
October 1, 2002 through January 10, 2007 and on September 6, 
2007 (Cheyenne), dated from August 12, 2003 through November 
4, 2005, from December 20, 2005 through June 15, 2007, and 
from July 10, 2007 through July 12, 2007 (Denver), and dated 
from March 23, 2004 to July 11, 2007 (Eastern Colorado).  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent VA treatment records, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2007) as 
regards requests for records from Federal facilities.

The RO should also undertake appropriate action to obtain and 
associate with  the claims file records pertaining to the 
appellant's award of workman's compensation benefits for a 
right knee injury sustained on April 13, 1998, while working 
for the Logan County School District Re-1.  When VA is put on 
notice of the existence of private medical records, VA must 
attempt to obtain those records before proceeding with the 
appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Further,  to ensure that all due process requirements are 
met, the RO should also give the appellant another 
opportunity to present information and/or evidence pertinent 
to the claim remaining on appeal.  The RO's notice letter to 
the appellant should explain that she has a full one-year 
period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO should also invite the appellant to 
submit all evidence in her possession.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim for service connection appeal.  The 
RO's readjudication of the claim on appeal should include 
consideration of all evidence added to the record  since the 
RO's last adjudication of the claim.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the 
Cheyenne and Denver VAMCs and from the 
Eastern Colorado VA Healthcare System all  
f the veteran's outstanding pertinent 
records of evaluation and/or treatment, 
from December 2001 to the present.  The 
RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records or responses 
received should be associated with the 
claims file.

2.  The RO should undertake appropriate 
action to obtain a copy of the 
determination associated with the 
appellant's award of workman's 
compensation benefits for a right knee 
injury sustained on April 13, 1998, as 
well as copies of al medical records 
underlying that determination, from the 
Logan County School District Re-1, the 
Colorado Division of Workers' 
Compensation, or the insurance carrier, 
Pinnacol Assurance, P.O. Box 469011, 
Denver, CO 80246-9011, Claim #: 9753320.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  The RO should send to the appellant 
and her representative a letter 
requesting that the appellant provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for right 
knee disability that is not currently of 
record.  

The RO should invite the appellant to 
submit all pertinent evidence in her 
possession, and explain the type of 
evidence that is her ultimate 
responsibility to submit.  The RO's 
letter should also clearly explain to the 
appellant that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify her and her representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

5.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the 
appellant's response has expired, the RO 
should arrange for the appellant to 
undergo a VA orthopedic examination, by 
an appropriate physician, at a VA medical 
facility.

The entire claims file must be made 
available to the physician designated to 
examine the appellant, and the 
examination report should include 
discussion of the appellant's documented 
medical history and assertions.  All 
indicated tests and studies (including X-
rays) should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

The examiner should identify all current 
disability(ies) affecting the right knee.  
With respect to each diagnosed 
disability, the examiner should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) that the 
disability is the result of injury or 
disease incurred or aggravated during 
active duty (from June 1, 1984 to August 
10, 1984) or during a period of verified 
active duty for training (from August 2, 
1986 to August 17, 1986, from June 18, 
1987 to July 3, 1987, from June 3, 1993 
to June 19, 1993, on November 5, 1993, on 
November 8, 1993, on November 17, 1993, 
from June 15, 1996 to June 29, 1996, from 
June 6, 1998 to June 20, 1998, or from 
June 5, 1999 to June 19, 1999).  

In rendering the requested  opinions, the 
physician should address the following: 
(a) whether the disability in question is 
the result of an April 13, 1998 job-
related injury; if so, (b) whether the 
disability in question increased in 
severity during a period of ACDUTRA 
(e.g., from June 6, 1998 to June 20, 
1998); and, if so, (c) whether such 
increase in severity represented 
worsening beyond the natural progress of 
the condition (representing a permanent 
worsening of the disability in question).  

If the physician determines that the 
disability in question is not the result 
of an April 13, 1998 job-related injury, 
he or she should opine whether this 
disability had its onset in service or is 
otherwise medically related to an injury 
(e.g., twisting injury to the right knee 
in June 1987) or disease incurred during 
active duty or ACTDUTRA or is the result 
of an injury during INACDUTRA, while 
serving in the National Guard.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

7.  After completing the requested 
actions, and any additional 
notification and/or development deemed 
warranted, the RO should readjudicate 
the claim remaining on appeal in light 
of all pertinent evidence and legal 
authority.  

8.  If the benefit sought on appeal 
remains denied, the RO should furnish  
to the appellant and her representative 
an appropriate SSOC and afford them the 
appropriate period of time for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


